Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 1 of 13 PageID #:274324




                                   UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS



    IN RE BROILER CHICKEN ANTITRUST                           Case No. 1:16-cv-08637
    LITIGATION

                                                              The Honorable Thomas M. Durkin
    This Document Relates To: Direct Purchaser
                                                              The Honorable Jeffery T. Gilbert
    Plaintiffs and Commercial Institutional
    Indirect Purchaser Plaintiffs Actions




     DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO FILE
                        CONSOLIDATED ANSWERS

          Defendants,1 by and through their counsel, respectfully move for an extension of time until

December 4, 2020 to file their consolidated answers to the amended complaints filed by the Direct

Purchaser Plaintiffs (“DPP”) and Commercial Institutional Indirect Purchaser Plaintiffs

(“CIIPPs”) (collectively, the “Amended Complaints”). In support of this motion, Defendants state

as follows:

          1.       On October 23, 2020, DPPs filed a 153-page amended complaint against

Defendants containing 476 paragraphs of allegations concerning alleged violations of the federal

antitrust laws. (Dkt. 3919.) That same day, CIIPPs also filed a 209-page amended complaint

against Defendants containing 806 paragraphs of allegations. (Dkt. 3929.)



1
      Amick Farms, LLC (“Amick”) and Fieldale Farms Corporation (“Fieldale”) do not join this motion because
      Amick and Fieldale have settled with the DPPs and CIIPPs and will not be answering the Amended Complaints.
      Peco Foods, Inc. (“Peco”); George’s, Inc., and George’s Farms, Inc. (“George’s”) do not join this motion with
      respect to the Direct Purchaser Plaintiffs because the Court has granted final approval of the DPP settlements with
      Peco and George’s and dismissed with prejudice all claims against them in the DPP action.
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 2 of 13 PageID #:274325




         2.     Pursuant to this Court’s Order, Defendants are required to file consolidated answers

to the Amended Complaints on November 23, 2020. (Dkt. 3836.)

         3.     Defendants are in the process of preparing consolidated answers. Doing so in a

manner that ensures the answers are accurate as to each Defendant and in a format that is efficient

for the parties’ and the Court’s review requires significant coordination across the 20 Defendants

in this case.

         4.     Defendants respectfully request an extension of time until December 4, 2020 in

which to answer. This is an 11-day extension, which also includes the Thanksgiving holiday.

         5.     DPPs and CIIPPs do not object to the extension requested by Defendants.

         6.     The extension sought by this motion is made in good faith and not for purposes of

harassment or delay.

         7.     Extending Defendants’ time to respond to the Amended Complaints until

December 4, 2020 will not alter the date of any other event or deadline already fixed by Court

order.

         WHEREFORE, Defendants respectfully request that this Court issue an order granting the

Defendants until December 4, 2020 to file their consolidated answers to the DPP and CIIPP

Amended Complaints.




                                                 2
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 3 of 13 PageID #:274326




Dated: November 17, 2020                   Respectfully submitted,


                                           /s/ Daniel E. Laytin, P.C.
                                           Daniel E. Laytin, P.C.
                                           Christa C. Cottrell, P.C.
                                           Stacy Pepper
                                           KIRKLAND & ELLIS LLP
                                           300 North LaSalle Street
                                           Chicago, IL 60654
                                           (312) 862-2000
                                           dlaytin@kirkland.com
                                           ccottrell@kirkland.com
                                           stacy.pepper@kirkland.com

                                           Attorneys for Defendants Sanderson Farms,
                                           Inc., Sanderson Farms, Inc. (Processing
                                           Division), Sanderson Farms, Inc. (Production
                                           Division), & Sanderson Farms, Inc. (Foods
                                           Division) and Liaison Counsel for Defendants




                                       3
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 4 of 13 PageID #:274327




WEIL GOTSHAL & MANGES LLP                       VENABLE LLP

By: /s/ Carrie C. Mahan                         By: /s/ J. Douglas Baldridge
Carrie C. Mahan (#459802)                       J. Douglas Baldridge (#437678)
Christopher J. Abbott (#1014487)                Lisa Jose Fales (admitted pro hac vice)
2001 M Street N.W., Ste. 600                    Danielle Foley (admitted pro hac
Washington, D.C. 20036                          vice)Andrew Hernacki (admitted pro hac
Telephone: (202) 682-7000                       vice)
Facsimile: (202) 857-0940                       600 Massachusetts Avenue, NW
carrie.mahan@weil.com                           Washington, DC 20001
christopher.abbott@weil.com                     Telephone: (202) 344-4000
                                                Facsimile: 202-344-8300
Jessica L. Falk (#4763686)                      jdbaldridge@venable.com
767 Fifth Avenue                                ljfales@venable.com
New York, NY 10153                              drfoley@venable.com
Telephone: 212-310-8000                         athernacki@venable.com
Facsimile: 212-310-8007
jessica.falk@weil.com                           FALKENBERG IVES LLP

BAILEY BRAUER PLLC                              Kirstin B. Ives
                                                30 N. LaSalle St., Ste 4020
Clayton E. Bailey (admitted pro hac vice)       Chicago, IL 60602
8350 N. Central Expressway, Ste. 206            Telephone: (312) 566-4803
Dallas, TX 75206                                Facsimile: (312) 566-4810
Telephone: (214) 360-7433                       kbi@ffilaw.com
Facsimile: (214) 360-7424
cbailey@baileybrauer.com                        Attorneys for Defendants Perdue Farms, Inc.
                                                and Perdue Foods LLC
EIMER STAHL LLP

Michael L. McCluggage (#01820966)
224 South Michigan Avenue, Ste. 1100
Chicago, IL 60604
Telephone: (312) 660-7665
Facsimile: (312) 692-1718
mmccluggage@eimerstahl.com

Attorneys for Defendant Pilgrim’s Pride
Corporation




                                            4
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 5 of 13 PageID #:274328




By: /s/ John W. Treece                          MAYER BROWN LLP
John W. Treece (#3122889)
1135 West Montana Street                        By: /s/ Carmine R. Zarlenga
Chicago, IL 60614                               Carmine R. Zarlenga (#90784529)
Telephone: (312) 961-7808                       William H. Stallings (admitted pro hac vice)
jtreece@jwtreece.com                            Stephen M. Medlock (admitted pro hac vice)
                                                Oral D. Pottinger (admitted pro hac vice)
ROSE LAW FIRM                                   1999 K Street N.W.
                                                Washington, DC 20006
Amanda K. Wofford (admitted pro hac vice)       Telephone: (202) 263-3000
Bourgon Reynolds (admitted pro hac vice)        Facsimile: (202) 263-3300
120 East Fourth Street                          czarlenga@mayerbrown.com
Little Rock, Arkansas 72201                     wstallings@mayerbrown.com
Telephone: (501) 375-9131                       smedlock@mayerbrown.com
Facsimile: (501) 375-1309                       opottinger@mayerbrown.com
awofford@roselawfirm.com
breynolds@roselawfirm.com                       Attorneys for Defendant Foster Farms, LLC
                                                and Foster Poultry Farms, a California
Attorneys for Defendants Mountaire Farms        Corporation
Inc., Mountaire Farms, LLC and Mountaire
Farms of Delaware, Inc.




                                            5
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 6 of 13 PageID #:274329




NOVACK AND MACEY LLP                              KIRKLAND & ELLIS LLP

By: /s/ Stephen Novack                            By: /s/ Daniel E. Laytin, P.C.
Stephen Novack                                    Daniel E. Laytin, P.C.
Stephen J. Siegel                                 Christa C. Cottrell, P.C.
Christopher S. Moore                              Stacy Pepper
100 North Riverside Plaza                         300 North LaSalle Street
Chicago, IL 60606                                 Chicago, IL 60654
Telephone: (312) 419-6900                         Telephone: (312) 862-2000
Facsimile: (312) 419-6928                         Facsimile: (312) 862-2200
snovack@novackmacey.com                           dlaytin@kirkland.com
ssiegel@novackmacey.com                           ccottrell@kirkland.com
cmoore@novackmacey.com                            stacy.pepper@kirkland.com

Attorneys for Defendants Koch Foods               Attorneys for Defendants Sanderson Farms,
Incorporated, JCG Foods of Alabama LLC,           Inc., Sanderson Farms, Inc. (Foods Division),
JCG Foods of Georgia LLC and Koch Meat            Sanderson Farms, Inc. (Processing Division),
Co., Inc.                                         and Sanderson Farms, Inc. (Production
                                                  Division) and Liaison Counsel for Defendants

VEDDER PRICE P.C.
                                                  PROSKAUER ROSE LLP
By: /s/ Gregory G. Wrobel
Gregory G. Wrobel (#3122900)                      By: /s/ Christopher E. Ondeck
222 N. LaSalle Street                             Christopher E. Ondeck (admitted pro hac
Chicago, IL 60601                                 vice)
Telephone: (312) 609-7722                         Stephen R. Chuk (admitted pro hac vice)
Facsimile: (312) 609-5005                         1001 Pennsylvania Ave., NW, Ste 600 South
gwrobel@vedderprice.com                           Washington, DC 20004
                                                  Telephone: (202) 416-6800
JORDAN PRICE WALL GRAY JONES &                    Facsimile: (202) 416-6899
CARLTON, PLLC                                     condeck@proskauer.com
                                                  schuk@proskauer.com
Henry W. Jones, Jr. (admitted pro hac vice)
1951 Clark Avenue                                 Attorneys for Wayne Farms LLC
Raleigh, NC 27605
Telephone: (919) 828-2501
Facsimile: (919) 834-8447
hjones@jordanprice.com

Attorneys for Defendant House of Raeford
Farms, Inc.




                                              6
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 7 of 13 PageID #:274330




KUTAK ROCK LLP                                    EDWARD C. KONIECZNY LLC

By: /s/ John P. Passarelli                        By: /s/ Edward C. Konieczny
John P. Passarelli (admitted pro hac vice)        Edward C. Konieczny (admitted pro hac vice)
James M. Sulentic (admitted pro hac vice)         400 Colony Square, Ste 1501
1650 Farnam Street                                1201 Peachtree Street, NE
Omaha, NE 68102                                   Atlanta, GA 30361
Telephone: (402) 346-6000                         Telephone: (404) 380-1430
Facsimile: (402) 346-1148                         Facsimile: (404) 382-6011
john.passarelli@kutakrock.com                     ed@koniecznylaw.com
james.sulentic@kutakrock.com
                                                  SMITH, GAMBRELL & RUSSELL, LLP
J.R. Carroll (admitted pro hac vice)
Jeffrey M. Fletcher (admitted pro hac vice)       David C. Newman (admitted pro hac vice)
234 East Millsap Road, Ste 200                    W. Parker Sanders (admitted pro hac vice)
Fayetteville, AR 72703-4099                       1230 Peachtree Street, N.E.
Telephone: (479) 973-4200                         Promenade, Ste 3100
Facsimile: (479) 973-0007                         Atlanta, GA 30309
jr.caroll@kutakrock.com                           Telephone: (404) 815-3500
Jeffrey.fletcher@kuakrock.com                     Facsimile: (404) 815-3509
                                                  dnewman@sgrlaw.com
Kimberly M. Hare (#6323326)                       psanders@sgrlaw.com
One South Wacker Drive, Ste 2050
Chicago, IL 60606-4614                            James L. Thompson
Telephone: (312) 602-4100                         Lynch Thompson LLP
Facsimile: (312) 602-4101                         150 S. Wacker Drive, Suite 2600
kimberly.hare@kutakrock.com                       Chicago, IL 60606
                                                  T: (312) 445-4623
Attorneys for Defendants O.K. Foods, Inc.,        F: (312) 896-5883
O.K. Farms, Inc., and O.K. Industries, Inc.       jthompson@lynchthompson.com

                                                  Attorneys for Defendants Mar-Jac Poultry,
                                                  Inc.




                                              7
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 8 of 13 PageID #:274331




VAUGHAN & MURPHY                               HOGAN LOVELLS US LLP

By: /s/ Charles C. Murphy, Jr.                 By: /s/ William L. Monts III
Charles C. Murphy, Jr. (admitted pro hac       William L. Monts III (admitted pro hac vice)
vice)                                          Justin W. Bernick (admitted pro hac vice)
690 S Ponce Court NE                           555 Thirteenth Street, N.W.
Atlanta, GA 30307                              Washington, D.C. 20004-1109
Telephone: (404) 667-0714                      Telephone: (202) 637-5910
Facsimile: (404) 529-4193                      Facsimile: (202) 637-5911
cmurphy@vaughanandmurphy.com                   william.monts@hoganlovells.com
                                               justin.bernick@hoganlovells.com
WINSTON & STRAWN LLP
                                               MILLER, CANFIELD, PADDOCK, AND
James F. Herbison                              STONE P.L.C.
Michael P. Mayer
35 West Wacker Drive                           Jacob D. Koering
Chicago, Illinois 60601                        225 West Washington Street, Ste 2600
Telephone: (312) 558-5600                      Chicago, Illinois 60606
Facsimile: (312) 558-5700                      Telephone: (312) 460-4272
jherbison@winston.com                          Facsimile: (312) 460-4201
mmayer@winston.com                             koering@millercanfield.com

Attorneys for Defendant Norman W. Fries,       Attorneys for Defendant Agri Stats, Inc.
Inc. d/b/a Claxton Poultry Farms




                                           8
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 9 of 13 PageID #:274332




SHOOK HARDY & BACON LLP                           AXINN, VELTROP & HARKRIDER LLP

By: /s/ Lynn H. Murray                            By: /s/ Rachel J. Adcox
Lynn H. Murray                                    Rachel J. Adcox (#1001488)
111 S. Wacker Dr., Ste 4700                       Daniel K. Oakes (admitted pro hac vice)
Chicago IL 60606                                  Kenina J. Lee (admitted pro hac vice)
Telephone: (312) 704-7700                         950 F Street NW, Ste 700
Facsimile: (312) 558-1195                         Telephone: (202) 912-4700
lhmurray@shb.com                                  Facsimile: (202) 912-4701
                                                  radcox@axinn.com
Laurie A. Novion                                  doakes@axinn.com
2555 Grand Blvd.                                  klee@axinn.com
Kansas City, MO 64108
Telephone: (816) 474-6550                         John M. Tanski (admitted pro hac vice)
Facsimile: (816) 421-5547                         Jarod G. Taylor (admitted pro hac vice)
lnovion@shb.com                                   90 State House Square
                                                  Hartford, CT 06103
CONNER & WINTERS                                  Telephone: (860) 275-8100
                                                  Facsimile: (860) 275-8101
John R. Elrod                                     jtanski@axinn.com
Vicki Bronson (admitted pro hac vice)             jtaylor@axinn.com
4375 N. Vantage Drive, Ste. 405
Fayetteville, AR 72703                            Nicholas E.O. Gaglio (admitted pro hac vice)
Telephone: (479) 582-5711                         114 West 47th Street
jelrod@cwlaw.com                                  New York, NY 10036
vbronson@cwlaw.com                                Telephone: (212) 728-2200
                                                  Facsimile: (212) 261-5654
Attorneys for Defendant Simmons Foods, Inc.       ngaglio@axinn.com
and Simmons Prepared Foods Inc.
                                                  LIPE LYONS MURPHY NAHRSTADT &
                                                  PONTIKIS, LTD.

                                                  Jordan M. Tank
                                                  230 West Monroe, Street, Ste 2260
                                                  Chicago, IL 60606
                                                  Telephone: (312) 702-0586
                                                  Facsimile: (312) 726-2273
                                                  jmt@lipelyons.com

                                                  Attorneys for Defendants Tyson Foods, Inc.,
                                                  Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                  Tyson Poultry, Inc.




                                              9
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 10 of 13 PageID #:274333




 EVERSHEDS SUTHERLAND (US) LLP                 JOSEPH D. CARNEY & ASSOCIATES LLC

 By: /s/ Patricia A. Gorham                    By: /s/ Joseph D. Carney
 James R. McGibbon (admitted pro hac vice)     Joseph D. Carney (admitted pro hac vice)
 Patricia A. Gorham (admitted pro hac vice)    Telephone: 440-249-0860
 Peter M. Szeremeta (admitted pro hac vice)    Facsimile: 866-270-1221
 Kaitlin A. Carreno (admitted pro hac vice)    jdc@jdcarney.com
 Dylan de Fouw (admitted pro hac vice)         case@jdcarney.com
 999 Peachtree Street, N.E., Ste 2300
 Atlanta, Georgia 30309-3996                   Office Address:
 Telephone: (404) 853-8000                     139 Crocker Park Boulevard, Ste. 400
 Facsimile: (404) 853-8806                     Westlake, OH 44145
 jimmcgibbon@eversheds-sutherland.com
 patriciagorham@eversheds-sutherland.com       Mailing Address:
 peterszeremeta@eversheds-sutherland.com       1540 Peach Drive
 katilincarreno@eversheds-sutherland.com       Avon, OH 44011
 dylandefouw@eversheds-sutherland.com
                                               MILLER SHAKMAN LEVINE &
 SMITHAMUNDSEN LLC                             FELDMAN LLP

 Clay H. Phillips                              Thomas M. Staunton
 150 N. Michigan Avenue, Ste 3300              Daniel M. Feeney
 Chicago, Illinois 60601                       180 North LaSalle Suite 3600
 Telephone: (312) 894-3200                     Chicago, IL 60601
 Facsimile: (312) 997-1828                     Telephone: 312-263-3700
 cphillips@salawus.com                         tstaunton@millershakman.com
                                               dfeeney@millershakman.com
 Attorneys for Defendant Harrison Poultry,
 Inc.                                          D.KLAR LAW

                                               Deborah A. Klar (admitted pro hac vice)
                                               Deborah A. Klar, Esq.
                                               2934 1/2 Beverly Glen Circle, Suite 761
                                               Bel Air, CA 90077
                                               Telephone: 310-858-9500
                                               dklar@dklarlaw.com

                                               Attorneys for Defendants Case Foods, Inc.,
                                               Case Farms, LLC, and Case Farms
                                               Processing, Inc.




                                              10
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 11 of 13 PageID #:274334




 MANDELL MENKES LLC                                    DYKEMA GOSSETT PLLC

 By: /s/ Brendan J. Healey                             By: /s/ Howard B. Iwrey
 Brendan J. Healey                                     Howard B. Iwrey
 One North Franklin, Ste                               39577 Woodward Ave, Ste. 300
 3600 Chicago, IL 60606                                Bloomfield Hills, MI 48304
 Telephone: (312) 251-1006                             Telephone: 248-203-0526
 Facsimile: (312) 759-2189                             Facsimile: 248-203-0763
 bhealey@mandellmenkes.com                             hiwrey@dykema.com

 ALSTON & BIRD LLP                                     Steven H. Gistenson
                                                       10 South Wacker Drive, Ste. 2300
 B. Parker Miller (admitted pro hac vice)              Chicago, IL 60606
 Valarie C. Williams (admitted pro hac vice)           Telephone: 312-627-2267
 Max Marks (admitted pro hac vice)                     Facsimile: 312-876-1155
 1201 West Peachtree Street                            sgistenson@dykema.com
 Atlanta, GA 30309
 Telephone: (404) 881-7000                             Cody D. Rockey
 Facsimile: (404) 881-7777                             2723 South State Street, Ste. 400
 parker.miller@alston.com                              Ann Arbor, MI 48104
 valarie.williams@alston.com                           Telephone: 734-214-7655
 nowell.berreth@alston.com                             Facsimile: 734-214-7696
 max.marks@alston.com                                  crockey@dykema.com

 SMITH, GILLIAM, WILLIAMS & MILES                      Dante A. Stella
 PA                                                    400 Renaissance Center
                                                       Detroit, MI 48243
 R. Brent Hatcher, Jr. (admitted pro hac vice)         Telephone: 313-568-6693
 301 Green Street NW, Ste 200                          Facsimile: 313-568-6893
 Gainesville, GA 30501                                 dstella@dykema.com
 Telephone: (770) 536-3381
 Facsimile: (770) 535-9902                            Attorneys for Defendants Amick Farms, LLC
 bhatcher@sgwmfirm.com

 Attorneys for Fieldale Farms Corporation




                                                 11
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 12 of 13 PageID #:274335




   STINSON LLP                                        SKADDEN, ARPS, SLATE, MEAGHER &
                                                      FLOM LLP
   By: /s/ William L. Greene
   William L. Greene (admitted pro hac vice)          By: /s/ L. Flath
   Peter J. Schwingler (admitted pro hac vice)        Patrick Fitzgerald (#6307561)
   Kevin P. Kitchen (admitted pro hac vice)           Gail Lee
   50 South Sixth Street, Ste 2600                    Peter Cheun
   Minneapolis, MN 55402                              155 N. Wacker Drive
   Telephone: (612) 335-1500                          Chicago, IL 60606
   william.greene@stinson.com                         Telephone: (312) 407-0700
   peter.schwingler@stinson.com                       Facsimile: (312) 407-0411
   kevin.kitchen@stinson.com                          patrick.fitzgerald@skadden.com
                                                      gail.lee@skadden.com
   J. Nicci Warr                                      peter.cheun@skadden.com
   7700 Forsyth Blvd., Suite 1100
   St. Louis, MO 63105                                Boris Bershteyn (admitted pro hac vice)
   Telephone: (314) 259-4570                          Lara Flath (#6289481)
   nicci.warr@stinson.com                             One Manhattan West
                                                      New York, NY 10001
   SUGAR FELSENTHAL GRAIS &                           Telephone: (212) 735-3000
   HELSINGER LLP                                      Facsimile: (212) 735-2000
                                                      boris.bershteyn@skadden.com
   John C. Martin                                     lara.flath@skadden.com
   30 N. LaSalle Street, Ste 3000
   Chicago, IL 60602                                  Attorneys for Defendant Peco Foods, Inc.
   Telephone: (312) 704-2172
   Facsimile: (312) 372-7951
   jmartin@sfgh.com

   THE LAW GROUP OF NORTHWEST
   ARKANSAS LLP

   Gary V. Weeks (admitted pro hac vice)
   K.C. Dupps Tucker (admitted pro hac vice)
   Kristy E. Boehler (admitted pro hac vice)
   1830 Shelby Lane
   Fayetteville, AR 72704
   Telephone: (479) 316-3760
   gary.weeks@lawgroupnwa.com
   kc.tucker@lawgroupnwa.com
   kristy.boehler@lawgroupnwa.com

   Attorneys for Defendants George’s, Inc. and
   George’s Farms, Inc.




                                                 12
Case: 1:16-cv-08637 Document #: 4046 Filed: 11/17/20 Page 13 of 13 PageID #:274336




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using CM/ECF system, which will

send notification of such filing to all counsel of record.

                                                       /s/ Daniel E. Laytin, P.C.

                                                        Daniel E. Laytin, P.C.




                                                  13
